EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gareth Sampson on March 15, 2021.
The application has been amended as follows: 

SPECIFICATION
Paragraph 0003 line 2:  “a substrate or strip of flexible material”
Paragraph 0003 line 3: “the strip/substrate to a human face”  
Paragraph 0003 line 4: “the strip/substrate may have a selected shape”

Paragraph 0004: Replace all instances of “strip” with “strip/substrate”

Paragraph 0017 line 7:  “used as a grooming substrate or strip to shape a beard”

Paragraph 0027: “In some embodiments, the user uses a razor or other shaving device to remove exposed facial hair on face 200. In some embodiments, water is added to the dry lubricant to generate wet lubricant, which is spread onto one or more exposed portions and used during removal of facial hair from the human face.”

CLAIMSClaim 1: A shaving template 
a substrate constructed of flexible material, the substrate having a first side with an adhesive surface configured to temporarily attach the substrate to a human face having at least some facial hair thereon, and a second side with a lubricating surface disposed opposite the adhesive surface, the lubricating surface comprises a dry shaving lubricant configured to lubricate the human face when water is added thereto; 
wherein the substrate defines an outer perimeter with at least one edge having a selected shape for guiding a user in shaving exposed facial hair adjacent the at least one edge; 
wherein, during use, the substrate is configured to be adhered via the adhesive surface to the human face to cover a portion of the facial hair which shall remain on the human face while water is added to the dry shaving lubricant to form a wet lubricant to be used in combination with a shaving device to remove at least some part of the exposed portion of the facial hair that lies along the at least one edge of the substrate 

Claim 2: “the at least one edge comprises a curved edge”

Claim 3: “the at least one edge comprises a straight edge”

Claim 4: “the at least one edge comprises at least one curved edge and at least one straight edge” 

Claim 5: “the adhesive surface ty of the first substrate 

Claim 7: Cancel

Claim 8: Cancel

Claim 11: A method for grooming shaped facial hair on a human face, comprising: 
	providing a substrate constructed of flexible material, the substrate having a first side with an adhesive surface and a second side with a lubricating surface disposed opposite the adhesive surface, the lubricating surface comprising a dry shaving lubricant, wherein the substrate defines an outer perimeter with at least one edge having a selected shape;
attaching the substrate over a portion of the human face havingthereon, wherein the substrate is attached to the human face via the adhesive surface 
adding water to the dry shaving lubricant on the lubricating surface to generate a wet lubricant and spreading the wet lubricant to one or more exposed portions of the human face having facial hair to be removed; 
removing at least some facial hair from the one or more exposed portions of the human face which at least one edge having the selected shape; and
removing the strip from the human face after removing the at least some facial hair from the one or more exposed portions of the human face.

Claim 12: “the removing the at least some facial hair from the one or more exposed portions of the human face comprises using a shaving device to remove the at least some facial hair”  

Claim 13: Cancel

Claim 14: “the at least one edge comprises a curved edge”

Claim 15: “the at least one edge comprises a straight edge”

Claim 16: “the at least one edge comprises at least one curved edge and at least one straight edge” 

substrate when the substrate is removed from the human face”

Claim 18 Line 1:  “the substrate”
Claim 18 Line 3: “the substrate”

Claim 19: Cancel

Claim 20: “the adhesive surface ty of the first substrate 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims as amended above are allowed over the prior art of record because none of the cited reference or reasonable combinations thereof disclosure or suggest all of the claimed features, particularly providing a dry shaving lubricant on an exposed surface of an adhesive shaving template.  It is well-known and common for shaving templates to have an adhesive surface which during use, is placed in contact with a portion of the face and for such templates to have shaped edges which assist a user in removing exposed hair adjacent the shaped edges resulting in an aesthetically pleasing shave, as demonstrated by Chapman (US 20090223530, Refer to Figures 1-5) and Maynard (US 20040237988, Refer to Abstract and Figures 1-2); however, such . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799